NUMBER 13-11-00336-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                           IN RE ALLENA LARUE GUERRA


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                 Memorandum Opinion Per Curiam 1

       Relator, Allena Larue Guerra, filed a petition for writ of mandamus in the above

cause on May 26, 2011, seeking to compel the trial court to set, hear, and rule on her

request for temporary orders in the underlying suit for modification of orders pertaining

to the parent-child relationship. The Court, having examined and fully considered the

petition for writ of mandamus, is of the opinion that relator has not shown herself entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See id.

52.8(a).

                                                                              PER CURIAM

Delivered and filed the
31st day of May, 2011.

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).